DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 11/25/2020 with respect to claims 1-20 have been fully considered but they are not persuasive. 
In re pages 7-8, Applicant states that “Claims 1-20 are rejected under 35 U.S.C. § 102 because for allegedly being anticipated by U.S. Patent No. 9,620,169 ("Nolan"). Applicants disagree and respectfully assert that Nolan fails to teach or suggest each of the features of independent claim 1, 8, and 15. Independent Claims 1, 8 and 15: 
Claim 1 recites features for, inter alia, "receiving, by the editing system, a cut vector comprising at least a first-cut time and a second-cut time, wherein the cut vector is derived from a musical file received by the editing system...." Independent claims 8 and 15 recite similar language. Applicants assert that Nolan fails to explicitly or inherently disclose the use of a "cut vector" as indicated in Applicants independent claims. In rejection of claim 1, the Office Action suggests that Nolan discloses the foregoing features of Applicants' claim 1, whereby Nolan discusses a process for performing beat detection on a digital music file. See Office Action, p. 2, citing Nolan, col. 21, lines 30 - 36. In particular, Nolan discloses that a "music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects." See Nolan, col. 21, In 52-56. However, nothing in these portions of Nolan, nor anywhere else, does Nolan reference, disclose the use of a "cut vector." As such, 
	(1) In response, the Examiner respectfully disagrees. For instance, Nolan discloses in col. 21 lines 54-57 that “the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects.” Thus, timing of cuts are derived from a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file. Furthermore, paragraph 23 of the specification of the Instant Application recites “Cut vector 116 contains cut-times indicating temporal locations in audio file 104 that correspond with audio characteristics where image transitions should be placed. And paragraph 32 of the specification of the Instant Application recites “The cut vector can include one or more cut-times, or values that indicate temporal locations where transitions (image changes) are to be places in a multimedia composition. As discussed above, the cut vector can result from beat decomposition that is performed by a beat tracking algorithm, for example, on one or more audio files that are provided/selected by the user. As such, the cut vector contains information regarding how image content is to be mixed with a specific audio file selection, for example, based on beat properties of the audio file.” And paragraph 47 of the specification of the Instant Application recites “a 
From the above passages, Nolan indeed discloses the following claimed limitations of independent claim 1 that recites “receiving, by the editing system (i.e. editing system), a cut vector comprising at least a first-cut time and a second-cut time, wherein the cut vector is derived from a musical file received by the editing system” (i.e. the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects)
In fact, Nolan discloses all the claimed limitations of independent claim 1 that recites “receiving, by an editing system, one or more image content items” (see col. 21 lines 30-36 for receiving, by an editing system (i.e. editing system), one or more image content items (i.e. processing video for a beat sequence video editing project begins at step 1501. At step 1503, the system parses a list of input sources and returns a video clip. The list of input sources may include paths to user-supplied images or video files, for example as shown in fig. 15)); “receiving, by the editing system, a cut vector comprising at least a first-cut time and a second-cut time, wherein the cut vector is derived from a musical file received by the editing system” (see col. 21 lines 54-57 for receiving, by the editing system (i.e. editing system), a cut vector comprising at least a first-cut time and a second-cut time, wherein the cut vector is derived from a musical file received by the editing system (i.e. the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects.) Thus, timing of cuts are derived from a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file); “and automatically mixing, by the editing system, the one or more image content items to produce an edited multimedia sequence, wherein a begin time of the edited multimedia sequence corresponds with the first-cut time, and an end time of the edited multimedia sequence corresponds with the second-cut time” (see col. 21 lines 58-67, col. 22 lines 1-54 for automatically mixing, by the editing system (i.e. editing system), the one or more image content items to produce an edited multimedia sequence, wherein a begin time of the edited multimedia sequence corresponds with the first-cut time, and an end time of the edited multimedia sequence corresponds with the second-cut time (i.e. the audio (music) and video (images) streams are synchronized and multiplexed as shown in fig. 15 at step 1520 col. 22 lines 51-53))
Therefore, Nolan discloses all the claimed limitations of independent claim 1, and also all the claimed limitations of independent claim 8 and 15 that recite similar claimed features.
In re page 8, Applicant states that “Dependent claims 2-7, 9-14, and 16-20 under consideration in the application variously depend from independent claims 1, 8, and 15 discussed above and are therefore believed to be allowable over Nolan for at least similar reasons. Because each dependent claim is deemed to define an additional aspect of the invention, the individual consideration of each on its own merits is respectfully requested.”
(2) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to independent claims 8 and 15, Nolan discloses all the claimed limitations of independent claims 1, 8 and 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolan et al. (US 9,620,169 B1)(hereinafter Nolan).
Re claim 1, Nolan discloses a computer-implemented method for mixing multimedia content, comprising: receiving, by an editing system, one or more image content items (see col. 21 lines 30-36 for receiving, by an editing system (i.e. editing system), one or more image content items (i.e. processing video for a beat sequence video editing project begins at step 1501. At step 1503, the system parses a list of input sources and returns a video clip. The list of input sources may include paths to user-supplied images or video files, for example as shown in fig. 15)); receiving, by the editing system, a cut vector comprising at least a first-cut (see col. 21 lines 54-57 for receiving, by the editing system (i.e. editing system), a cut vector comprising at least a first-cut time and a second-cut time, wherein the cut vector is derived from a musical file received by the editing system (i.e. the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects.) Thus, timing of cuts are derived from a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file); and automatically mixing, by the editing system, the one or more image content items to produce an edited multimedia sequence, wherein a begin time of the edited multimedia sequence corresponds with the first-cut time, and an end time of the edited multimedia sequence corresponds with the second-cut time (see col. 21 lines 58-67, col. 22 lines 1-54 for automatically mixing, by the editing system (i.e. editing system), the one or more image content items to produce an edited multimedia sequence, wherein a begin time of the edited multimedia sequence corresponds with the first-cut time, and an end time of the edited multimedia sequence corresponds with the second-cut time (i.e. the audio (music) and video (images) streams are synchronized and multiplexed as shown in fig. 15 at step 1520 col. 22 lines 51-53))
Re claim 2, Nolan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein automatically mixing the one or more image content items (see col. 32 lines 10-27 for automatically mixing the one or more image content items (i.e. automatically mixing the audio track of the video and the audio track of the music as described in col. 32 lines 52-53 fig. 22 at step 2214)) further comprises: receiving an effects vector comprising a plurality of time values, wherein each of the time values is associated with an animation property (see col. 23 lines 54-67, col. 24 lines 1-14, col. 34 lines 4-24 for receiving an effects vector comprising a plurality of time values, wherein each of the time values is associated with an animation property (i.e. animation and values as described in col. 23 lines 63-67, col. 34 lines 4-8)); applying a first animation effect to at least one of the one or more content items of the edited multimedia sequence at the begin time based on a first animation property indicated by the effects vector (see col. 21 lines 20-29, col. 26 lines 57-67, col. 27 lines 1-4 for applying a first animation effect to at least one of the one or more content items of the edited multimedia sequence at the begin time based on a first animation property indicated by the effects vector (i.e. animation effects applied to the content items)); and applying a second animation effect to at least one of the one or more content items of the edited multimedia sequence at the end time based on a second animation property indicated by the effects vector (see col. 21 lines 20-29, col. 26 lines 57-67, col. 27 lines 1-4 for applying a second animation effect to at least one of the one or more content items of the edited multimedia sequence at the end time based on a second animation property indicated (i.e. animation effects applied to the content items))
Re claim 3, Nolan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein automatically mixing the one or more image content items (see col. 32 lines 10-27 for automatically mixing the one or more image content items (i.e. automatically mixing the audio track of the video and the audio track of the music as described in col. 32 lines 52-53 fig. 22 at step 2214)) further comprises: combining the edited multimedia sequence with a digital music file to produce a mixed multimedia output file (see col. 22 lines 51-54 for combining the edited multimedia sequence with a digital music file to produce a mixed multimedia output file (i.e. the audio (music) and video (images) streams are synchronized and multiplexed at step 1520, and the video is output at step 1521 as shown in fig. 15))
Re claim 4, Nolan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the first-cut time value and the second-cut time value correspond with audio artifacts in a digital music file (see col. 21 lines 54-57 for the first-cut time value and the second-cut time value correspond with audio artifacts in a digital music file (i.e. detected musical beats location))
Re claim 5, Nolan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the first-cut time and the second-cut time correspond with audio artifacts in an audio composition (see col. 21 lines 54-57 for the first-cut time and the second-cut time correspond with audio artifacts in an audio composition (i.e. detected musical beats location))
Re claim 6, Nolan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the one or more image content items comprises a digital image (see col. 21 lines 35-36 for the one or more image content items comprises a digital image (i.e. digital image))
Re claim 7, Nolan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the one or more image content items comprises a digital video (see col. 21 lines 35-36 for the one or more image content items comprises a digital video (i.e. digital video))
Re claim 8, Nolan discloses a system for automatically mixing multimedia content, the system comprising: one or more processors (see col. 5 lines 45-46 for one or more processors (i.e. the processor 16 may be one or more central processing units, microprocessors, microcontrollers, and/or the like)); and a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations (see col. 5 lines 45-46, col. 6 lines 3-16 for a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations (i.e. the processor 16 may be one or more central processing units, microprocessors, microcontrollers, and/or the like)) comprising: receiving, by an editing system, one or more image content items (see col. 21 lines 30-36 for receiving, by an editing system (i.e. editing system), one or more image content items (i.e. processing video for a beat sequence video editing project begins at step 1501. At step 1503, the system parses a list of input sources and returns a video clip. The list of input sources may include paths to user-supplied images or video files, for example as shown in fig. 15)); receiving, by the editing system, a cut vector comprising at least a first-cut time and a second-cut time, wherein the cut vector is derived from a musical file received by the editing system (see col. 21 lines 54-57 for receiving, by the editing system (i.e. editing system), a cut vector comprising at least a first-cut time and a second-cut time, wherein the cut vector is derived from a musical file received by the editing system (i.e. the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects.) Thus, timing of cuts are derived from a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file); and automatically mixing, by the editing system, the one or more image content items to produce an edited multimedia sequence, wherein a begin time of the edited multimedia sequence corresponds with the first-cut time, and an end time of the edited multimedia sequence corresponds with the second-cut time (see col. 21 lines 58-67, col. 22 lines 1-54 for automatically mixing, by the editing system (i.e. editing system), the one or more image content items to produce an edited multimedia sequence, wherein a begin time of the edited multimedia sequence corresponds with the first-cut time, and an end time of the edited multimedia sequence corresponds with the second-cut time (i.e. the audio (music) and video (images) streams are synchronized and multiplexed as shown in fig. 15 at step 1520 col. 22 lines 51-53))
Re claim 9, Nolan as discussed in claim 2 above discloses all the claimed limitations of claim 9.
Re claim 10, Nolan as discussed in claim 3 above discloses all the claimed limitations of claim 10.
Re claim 11, Nolan as discussed in claim 4 above discloses all the claimed limitations of claim 11.
Re claim 12, Nolan as discussed in claim 5 above discloses all the claimed limitations of claim 12.
Re claim 13, Nolan as discussed in claim 6 above discloses all the claimed limitations of claim 13.
Re claim 14, Nolan as discussed in claim 7 above discloses all the claimed limitations of claim 14.
Re claim 15, Nolan discloses a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations comprising: receiving, by an editing system, one or more image content items (see col. 21 lines 30-36 for receiving, by an editing system (i.e. editing system), one or more image content items (i.e. processing video for a beat sequence video editing project begins at step 1501. At step 1503, the system parses a list of input sources and returns a video clip. The list of input sources may include paths to user-supplied images or video files, for example as shown in fig. 15)); receiving, by the editing system, a cut vector comprising at least a first-cut time and a second-cut time, wherein the cut vector is derived from a musical file received by the editing system (see col. 21 lines 54-57 for receiving, by the editing system (i.e. editing system), a cut vector comprising at least a first-cut time and a second-cut time, wherein the cut vector is derived from a musical file received by the editing system (i.e. the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects.) Thus, timing of cuts are derived from a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file); and; and automatically mixing, by the editing system, the one or more image content items to produce an edited multimedia sequence, wherein a begin time of the edited multimedia sequence corresponds with the first-cut time, and an end time of the edited multimedia sequence corresponds with the second-cut time (see col. 21 lines 58-67, col. 22 lines 1-54 for automatically mixing, by the editing system (i.e. editing system), the one or more image content items to produce an edited multimedia sequence, wherein a begin time of the edited multimedia sequence corresponds with the first-cut time, and an end time of the edited multimedia sequence corresponds with the second-cut time (i.e. the audio (music) and video (images) streams are synchronized and multiplexed as shown in fig. 15 at step 1520 col. 22 lines 51-53))
Re claim 16, Nolan as discussed in claim 2 above discloses all the claimed limitations of claim 16.
Re claim 17, Nolan as discussed in claim 3 above discloses all the claimed limitations of claim 17.
Re claim 18, Nolan as discussed in claim 4 above discloses all the claimed limitations of claim 18.
Re claim 19, Nolan as discussed in claim 5 above discloses all the claimed limitations of claim 19.
Re claim 20, Nolan as discussed in claim 6 above discloses all the claimed limitations of claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

2/9/2021
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484